DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/635,580 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment filed 11 November 2021 has been entered. Claims 1-8 and 10 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 12 August 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) in view of Hu et al. (CN 10551449 A) (references herein made with respect to English Machine Translation) in view of Norihiko et al. (KR 2017/0036793 A).

Regarding claim 1, Shin discloses a method for producing a sintered component being a solid electrolyte and/or an electrode comprising sulfur (A154, right column, paragraph 3), the method comprising:
mixing powders so as to obtain a powder mixture, at least one of the powders comprising sulfur (stoichiometric amounts of Li2S, TiS2 and P2S5 powders were mixed, A154, right column, paragraph 3);
pressing a component with the powder mixture (powders were pelletized under 370 MPa, A154, right column, paragraph 3);
sintering the component so as to obtain a sintered component comprising sulfur (the mixture pellet was heat-treated at 750oC for 10 h, A154, right column, paragraph 3).
Shin further discloses peaks in X-ray diffraction (XRD) data (A155, Figure 1) using a CuKα line corresponding to the sintered component. The XRD pattern contains a set of peaks at approximately 15.2°, 15.3°, and 16.1° which read on the instant peaks of 15.08° (±0.50°), 15.28° (±0.50°), and 15.92° (+0.50°), respectively. Additionally a peak at approximately 17.5° reads on the instant peak 17.5° (+0.50°), a peak at approximately 18.5° reads on the instant peak 18.24° (+0.50°), a peak at approximately 20.5° reads on the instant peak 20.30° (+0.50°), a peak at 
Shin fails to teach a second sintering step in which an intermediate sintered component is grinded, pressed, and sintered again.
Hu teaches a method for preparing an all-solid inorganic solid lithium ion electrolyte [0002]. Hu further teaches wherein the method includes a mixing step of Li2S, SiS2, and Li4SiO4 and a first sintering of the mixture [0011]. The sintered mixture is then subject to a crushing, pressing, and second sintering step [0012]. In both sintering steps, the sintering is performed at a temperature in the range of 400°C to 600°C under a nitrogen atmosphere ([0018], [0020]). 
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Shin such that the first sintering step was followed by an additional crushing (i.e. grinding), pressing, and sintering step under the same conditions as the first sintering step, but for a shorter time, as taught by Hu, with a reasonable expectation of success in providing a suitable solid electrolyte. It is obvious to one of ordinary skill to use a known technique (a second sintering step) to improve similar devices (lithium-containing solid electrolyte mixtures) in the same way. See MPEP 2143(I)(C).
Shin is silent with respect to teaching a sintering process in the presence of a partial pressure of sulfur.
Norihiko teaches firing (sintering) a sulfide ceramic component comprising Li2S, P2S5, and LiCl (page 5, paragraph 4) with the presence of sulfuric hydrogen gas (page 5, paragraph 11). Norihiko further teaches to sinter once the component has been sealed and quenched under a 
It would therefore be obvious for a person ordinarily skilled in the art prior to the effective filing date of the claimed invention to modify the method of Modified Shin to incorporate a source of sulfur via hydrogen sulfide gas to generate a partial pressure of sulfur during the sintering steps, as taught by Norihiko, with a reasonable expectation of success in achieving a desired minimization of sulfur deficiencies at a high sintering temperature. 
Modified Shin is silent with respect to sintering under specific partial pressures of sulfur. 
Norihiko teaches wherein the sulfur partial pressure is a result effective variable. Specifically, that the amount of sulfur deficiency in the electrolyte depends on the additional partial pressure of sulfur present during sintering. Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See MPEP 2144.05(II). 
The examiner notes that the present specification does not contain any experiments or data showing criticality of the partial pressure ranges of sulfur. Therefore, it is the examiner’s position that the teachings of Norihiko, applying to the fabrication of sulfide solid electrolytes are applicable to Shin for the purpose of improving the sintered product as it would relate to relevant battery characteristics. Accordingly, it would have been obvious to one of ordinary skill in the art of the effective filing date of the invention to use a range of 200 Pa to 0.2 MPa in the 

Regarding claim 2, Modified Shin meets the limitations of the method for producing a sintered component of claim 1 as set forth above. Shin additionally teaches the sintered wherein the component comprises XTi2(PS4)3, X being Lithium (LTPS A154, right column, paragraphs 3-4). 

Regarding claim 5, Modified Shin meets the limitations of the method for producing a sintered component of claim 1 as set forth above. Norihiko additionally discloses a method for generating the additional partial pressure of sulfur with a sulfur-containing gas, namely H2S (page 5, paragraph 10). 

Regarding claim 6, Modified Shin meets the limitations of the method for producing a sintered component of claim 1 as set forth above. Shin teaches preparing powders of LTPS (A154, right column, paragraph 3), but is silent with respect to the preparation details.
Shin further teaches powder preparation of sulfur-containing powders in the discussion of the solid electrolyte formation and discloses when preparing Li2S and P2S5, a milling step at 500 rpm for 10 hours using a planetary ball mill is performed prior to heat treatment (A154, right column, paragraph 4). Amorphizing is identical to the process of milling described in Shin such that an amorphous glass powder mixture was obtained (A154, right column, paragraph 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the preparation of the LTPS powders of Modified Shin with the milling step of Shin with a reasonable expectation of success in homogenizing the powder for further sintering.

Regarding claim 7, Modified Shin meets the limitations of the method for producing a sintered component of claim 6 as set forth above. Shin teaches a sintering temperature of 750°C subsequently cooled to 400°C and followed by air quenching in the preparation of LTPS  at -0.6 min-1 (A154, right column, paragraph 3) and therefore, Shin fails to teach sintering temperatures less than 500°C. 
Norihiko teaches that, as the temperature rises, especially in the absence of additional partial pressures of sulfur, sulfide materials tend to have a sulfur deficiency (page 5, paragraph 9). Norihiko further teaches that crystallization progresses from 200°C, but when in the presence of an additional partial pressure of sulfur, such as from H2S, the firing temperature is particularly preferably at 450°C to 500°C (page 5, paragraph 11), which overlaps with Applicant's claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art of the effective filing date of the invention to modify the method of Shin to use a firing temperature at 450 to 500°C as taught by Norihiko with a reasonable expectation of success to yield the predictable 

Regarding claim 8, Modified Shin meets the limitations of the method for producing a sintered component of claim 6 as set forth above. Shin further teaches a sintering time of 10 hours (A154, right column, paragraph 3), which reads on Applicant’s claimed range of less than 20 hours.

Regarding claim 10, Modified Shin meets the limitations of the method for producing a sintered component of claim 1 as set forth above. Shin additionally discloses pressing components of the powder mixtures at 370 Pa (A154, right column, paragraph 3), which reads on the claimed range of a pressure equal to or greater than 25 MPa and equal to equal to or smaller than 500 MPa. 


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (Journal of the Electrochemical Society, 161 (1) A154-A159, 2014) in view of Hu et al. (CN 10551449 A) (references herein made with respect to English Machine Translation) in view of Norihiko et al. (KR 2017/0036793 A) as applied to claim 1 above, and further in view of Akagi et al. (JPH04193756A) (provided in Applicant’s IDS of 1/30/2020) (references herein made with respect to English Machine Translation).

Regarding claim 3, Modified Shin meets the limitations of the method for producing a sintered component as set forth above in claim 1. Modified Shin teaches the generation of a partial pressure of sulfur by introducing a sulfur-containing gas (Norihiko, page 5, paragraph 8). Modified Shin fails to teach evaporating solid sulfur to generate a partial pressure of sulfur.
Akagi teaches that, when sintering a powdered mixture for production of sulfide ceramics, there are safety hazards of using some sulfur-containing gases, like H2S, to generate a partial pressure of sulfur (page 2, lines 20-22). Accordingly, it is their preferred embodiment to sinter their analogous sulfur-containing powder mixture under conditions that evaporate sulfur powder to obtain a dense sulfide ceramic (page 2, lines 2-9). 
It therefore would have been obvious to a person ordinarily skilled in the art before the effective filing date of the invention to substitute the use of H2S to generate a sulfur partial pressure in the sintering step in the method of Modified Shin with evaporating solid sulfur to generate a partial pressure of sulfur as taught by Akagi because they would have had a reasonable expectation of success of achieving a reduction of toxic risk as compared to using sulfur-containing gas.

Regarding claim 4, Modified Shin meets the limitations of the method for producing a sintered component of claim 3 as set forth above. Shin additionally discloses a step in which the component to be pressed  is placed in a container and sealed under Argon at a pressure preferably smaller than 50 Pa (component is placed in a coated quartz tube inside an Ar-filled dry box and sealed under vacuum at less than or equal to 40 Pa, A154, right column, paragraph 3).  Shin’s disclosure of less than or equal to 40 Pa meets the instant limitation equal to or smaller than 100 Pa.
Response to Arguments
Applicant’s arguments with respect to claim 1, and claims 2-7 and 10, by virtue of their dependence on claim 1, have been considered but are moot because they do not address the combination necessitated by the amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728